UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-11463




                   ALCAN ALUMINUM CORPORATION,

                                              Plaintiff-Appellant,


                              VERSUS


         BASF CORPORATION d/b/a DELAWARE NEW CORPORATION,


                                                 Defendant-Appellee.



           Appeal from the United States District Court
                For the Northern District of Texas
                            97-CV-1480

                        September 30, 2002

Before DAVIS, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Alcan filed this action against BASF to recover for losses

occasioned from alleged defects in foam Alcan purchased from BASF.

The district court granted summary judgment to BASF on grounds that

BASF established that it provided a disclaimer of warranty to Alcan

before the sale which effectively barred Alcan’s action.



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Our review of the summary judgment record reveals that the

district court did not err in reaching this conclusion. In support

of its motion for summary judgment BASF provided an affidavit that

under the circumstances of the sale in question, BASF would have,

pursuant to its cumstomary practices, provided a document entitled

“Terms and Conditions” which contained the disclaimer of warranty

BASF relies upon in this case.           In response to that motion for

summary judgment, Alcan provided no evidence supporting its view

that BASF failed to provide the document containing the disclaimer

to it before the sale. The district court correctly concluded that

BASF had produced sufficient evidence to establish, at least a

prima facie case, that it had provided the disclaimer sheet.

Accordingly, the district court entered summary judgment in favor

of BASF on Alcan’s breach of warranty claim.

     Approximately seven months after the district court ruled on

BASF’s motion, Alcan filed a motion for reconsideration.                     In

support of this motion, Alcan, for the first time attached an

affidavit from its purchasing agent asserting that he had reviewed

the file and found no document received from BASF containing a

disclaimer   of   warranty.      This    same     witness   also   stated    in

conclusory fashion that he at no time received the “Terms and

Conditions” sheet containing the warranty disclaimer.                 Because

Alcan provided no justification for the late filing of its summary

judgment   evidence,   the    district    court    denied   the    motion   for

reconsideration.    The district court did not abuse its discretion

                                    2
in refusing to consider this evidence filed months after the

court’s ruling without explanation or justification.                Russ v.

International Paper Co., 943 F.2d 589, 593 (5th Cir. 1991).

     Because the district court correctly determined that BASF

established at least a prima facie case that it furnished the

“Terms and Conditions” sheet which included the disclaimer of

warranty, it correctly granted summary judgment in favor of BASF.

     The district court’s thorough memorandum opinion and order of

January 30, 2001 adequately explains the court’s dismissal of

Alcan’s remaining claims and for essentially the reasons stated by

the district     court,   we   agree   that   the   remaining   claims   were

properly dismissed.

     AFFIRMED.




                                       3